Title: To Benjamin Franklin from Edward Nathaniel Bancroft, January 10–14, 1784
From: Bancroft, Edward Nathaniel
To: Franklin, Benjamin


          
            
              Dear Doctor,
              January. 10.[–c. 14] 1784
            
            I had the honour of writing you Sometime ago a few lines, which I hope you received. As I never forget my good friends, although they may be at many other parts of the world; I am glad of embracing every opportunity of enquiring after their health & happiness & as I have a very great regard for your’s, on account of the great friendship that has subsisted for many years between my dear Papa & you, who loves you as much as if you was his father. I Shall therefore have the honour & esteem for all gentlemen that are or, ever may be in his confidence & friendship & as I am Sure all those who chuses him in theirs will never repent & that they will find him that great & Sage man, although in a private Station, ever ready as far in his power lays to Serve mankind in general, & his country’s friends & to whom he has rendered many great Services & there is no doubt on it, sir, but you are better acquainted with them than I am, or that my feeble capacity or years are able to describe & though I meet with attention & kindness from every one who has the happiness of Knowing him, but I must beg pardon for intruding on your time in the worthy praises of my dear Papa & who is one of the best fathers to his Children & whose heart must ever flow with love & gratitude more & more to Such a one & as also must the hearts of those who have the happiness of the protection & friendship of so great & ingenius a man as our dear friend & country-man, Doctor Franklin, who I hope will except of my humble & best respects concluding with wishing you & also to Mr. Wilm. Franklin & other of your family this & many other happy new years with the blessing of heaven attend you all & America.
            I remain with the greatest respect & esteem Dear Doctor Your most obedient humble Servant
            
              Edwrd. Nathel. Bancroft
            
          
          
          
            No. 6 Duke Street. St. James’s
            
              P.S. Etant a la maison pour y passer les vacances avec Maman, elle m’a commandée de vous faire ses respects & de vous souhaiter une bonne & heureuse année accompagnee de plusieurs autres ainsi qu’à Mr. votre fils & elle a grand plaisir a vous informer qu’elle a eu plusieurs fois des nouvelles de son mari qui est en bonne Santé a Philadelphie & qu’il conte d’aller à Princetown dans quelques jours, & ensuite de retourner a Carolina & delà à Philadelphie & ensuite de venir en France comme il a des affaires avec Mr. le Prince de Luxembourg & il ne manquera pas d’aller voir tous ses bons amis a Paris & a Passy & marque a maman qu’il accomplira tout ça dans cinq ou Six mois & S’il plait a dieu nous aurons le bonheur de le voir içi à Londres que nous attendons impatiemment. Mon frere & mes Sœurs vous font bien leurs respects dont les dernieres sont retablis de la petite verole qu’elles ont eu tres favorablement & n’en sont point marqués du tout mais nous devons ce bonheur a l’inoculation car celle qui l’a eu la premiere naturellemant ne l’eut pas si bien que les autres & maintenant, dieu merci! ils Se portent tous bien ainsi qui ma chere Maman qu’il y a environ trois mois quelle est accouchée d’une petite fille qui paroit jouir d’une assez bonne santé. Monsieur Comme je ne vous ecris pas bien souvent Je suis bien

content de vous faire voir mes progres, depuis Six mois que nous sommes en pension, dans la langue angloise. C’est pourquoi j’ai pris la liberté de vous ecrire en ces deux langues.
              Monsr., Maman vous prie de faire Ses compliments à Mde. Jay, à Mr. & Mde. Chaumont & toute sa famille & les miens aussi, s’il vous plait.
              Vous aurez la bonté d’envoyer ce paquet de lettres aux personnes a qui elles sont adressées & vous obligerai beaucoup celle qui a l’honneur d’etre du nombre de vos amies.
              
                E. N. B & P. Bancroft
                To Docr. Franklin
              
            
            
              N.B. Mama recd. a letter from Papa the 14 insnt. who was well at Philadelphia the 28 of Novber. & was going to Set out the next morning to New york with Mr Holker to See General Washington & the Governors of that City & Jersey to Celebrate the Definive Treaty, where there was to be great joy & feasting &c &c.
            
          
         
          Addressed: A / Son Excellnce. Dr. Franklin / Ambassr. Des Etats unis / D’Amerique / A Passy
        